The judgment should be reversed and the cause remanded for a new trial, but I am not prepared to say the trial court, if it finds the conveyance was made in fraud of respondent should allow appellant, Fred Van Winkle, a lien on the property, prior to respondent's title, for any balance remaining after deducting the rental value thereof, during the time he has occupied it wrongfully, from the value of improvements he has placed on it and from sums paid by him in satisfaction of taxes and mortgage indebtedness.
Petition for rehearing denied.